Citation Nr: 0834274	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-04 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318 (West 2002 & Supp. 
2007).  



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to July 
1970.  He died in December 2004.  The appellant is the 
veteran's surviving spouse.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  

Basic eligibility to Dependents Educational Assistance has 
been established, and so that issue is not before the Board.


FINDINGS OF FACT

1.  The veteran died in December 2004; the Certificate of 
Death lists the immediate cause of his death as respiratory 
failure, due to (or as a consequence of) myocarditis, due to 
(or as a consequence of) congestive heart failure (CHF).  
Cardiovascular disease was not shown in service or within 1 
year from separation from service.

2.  At the time of the veteran's death, service connection 
had been established for post-traumatic stress disorder 
(PTSD), rated as 100 percent disabling from January 26, 1998; 
diabetes mellitus due to herbicide exposure, rated as 20 
percent disabling from November 28, 2000; diabetic 
neuropathy, right and left lower extremities, each rated as 
noncompensable from June 12, 2001.  

3.  At the time of his death the veteran had been in receipt 
of a total (100 percent) disability rating since January 26, 
1998.  Thus, he was not evaluated totally disabled for 10 
continuous years immediately preceding death; he was not 
totally disabled from date of discharge for a period of not 
less than 5 years immediately preceding death; and he was not 
a former prisoner of war (POW).

4.  The veteran's service-connected disabilities did not 
cause or contribute to his death, and there is no nexus 
between the cause of the veteran's death and his active 
service.  The 100 percent rating did not affect a vital organ 
leading to debilitation.


CONCLUSIONS OF LAW

1.  Cardiovascular disease was not incurred in or aggravated 
by service, may not be presumed therein, and is not shown to 
be related to service-connected disorders.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to the cause of the 
veteran death.  38 U.S.C.A. § 1310, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.2, 3.159, 3.312 
(2007).  

3.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.22 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a December 
2004 letter to the appellant from the RO specifically 
notified her of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the appellant and the VA 
for obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the claimant about the information 
and evidence not of record that was necessary to substantiate 
her claims; (2) informing her about the information and 
evidence VA would seek to provide; (3) informing her about 
the information and evidence she was expected to provide; and 
(4) requesting the appellant to provide any information or 
evidence in her possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate her 
claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, VA 
medical treatment records, private post-service medical 
treatment records, and statements from the appellant.  There 
is no indication that there is any additional relevant 
evidence to be obtained by either VA or the appellant.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the appellant was 
provided with notice of this information in a letter dated in 
March 2007.  

Service Connection for the Cause of Death

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principle 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2007).  

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service- connected 
disability contributed substantially or materially to cause 
death; that it combined to cause death; or that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that the service-connected disorder 
casually shared in producing death, but rather it must be 
shown that there was a causal connection between the service-
connected disability and the veteran's death.  38 C.F.R. § 
3.312(b) and (c) (2007).

The veteran died in December 2004.  His death certificate 
shows that his immediate cause of death was respiratory 
failure, due to or as a consequence of myocardial infarction, 
due to or as a consequence of CHF.

At the time of the veteran's death, service connection had 
been established for post-traumatic stress disorder (PTSD), 
rated as 100 percent disabling from January 26, 1998; 
diabetes mellitus due to herbicide exposure, rated as 20 
percent disabling from November 28, 2000; diabetic 
neuropathy, right and left lower extremities, each rated as 
noncompensable from June 12, 2001.  

Initially, the Board notes that the veteran's service 
treatment records do not reflect the presence of any 
respiratory or heart problems.  The medical evidence, in 
fact, first shows the presence of a heart disability in 1994.  
At that time, a VA hospital summary noted cardiac enlargement 
of unknown etiology, most likely viral in nature.  Other 
records indicate no problem with alcohol with the reported 
drinking of a beer once in a while.  At this time no 
psychiatric symptoms were recorded.  

This is approximately 24 years following his separation from 
service.  The medical evidence does not demonstrate that a 
cardiac disorder had been manifested prior to that date, and 
specifically does not demonstrate that it had been manifested 
to a compensable degree (that is, 10 percent disabling) 
within one year after his separation from service in July 
1970.  Further, there is no evidence of a respiratory problem 
until the diagnosis of cardiovascular disease.  

More importantly, there is no medical evidence linking his 
causes of death to service.  There is no objective medical 
evidence in the record to support the appellant's assertions 
that the veteran's psychiatric or diabetes mellitus disorders 
contributed substantially or materially to the cause of the 
veteran's death.  

Specifically, there are no treatment records reflecting that 
the veteran had suffered from significant psychiatric 
symptoms in recent years.  While he was rated 100 percent 
disabled, there are no ongoing records showing treatment for 
psychiatric problems or alcohol use.  It is specifically 
noted that the last references to psychiatric problems were 
reported upon private and VA examinations reports in October 
2000.  His diabetes mellitus began in 1996 (See, e.g., the 
August 2001 VA examination report).  

The veteran's terminal hospitalization records show treatment 
in September 2004 for chest pain.  His history of nonischemic 
cardiomyopathy was noted.  No psychiatric pathology is 
reported.  Electrocardiogram (EKG) testing showed atrial 
fibrillation, left bundle branch block, and sinus 
tachycardia.  He underwent surgical procedure that involved 
heart catheterization and placement of a Swan-Ganz and intra-
aortic balloon pump for further hemodynamic support and 
monitoring.  He was discharged for hospice care in November 
2004.  He died on December [redacted], 2004.  

Upon VA examination of the record in July 2005, the examiner 
noted that the veteran had documented heart problems from 
1994.  Specifically, he had been found to have idiopathic 
non-ischemic cardiomyopathy.  It was also noted that his 
diabetes was diagnosed in 1996.  The examiner opined that if 
the veteran's diabetes had been involved in his death, one 
would expect this to be more of an ischemic cardiomyopathy.  
In support of his opinion was the fact that ejection 
fractions were consistent throughout that period of time 
which would lead one to believe that the "diabetes really 
had no effect on the patient's heart."  In his opinion it 
was less likely than not that the patient's diabetes had any 
effect on his death.  

Although the appellant has argued that the veteran's death 
was causally related to service-connected psychiatric or 
diabetic conditions, the record is convincing that he died of 
cardiac complications which have not been medically related 
to his PTSD or diabetic conditions.  Notably, it is a fact 
that the veteran was rated at 100 percent for his PTSD, which 
rating remained unchanged since 1998.  As noted, there is no 
evidence of ongoing psychiatric symptoms, nor do any of the 
records around the time of death suggest the psychiatric 
disorder was making any disorder worse or making treatment 
more difficult.  He had noncompensable ratings for 
nephropathy of the lower extremities and was rated as 20 
percent for diabetes mellitus.  However, the medical evidence 
does not reflect that these conditions contributed 
substantially or materially to the veteran's death from 
cardiac disorders.  

The appellant's contentions as to etiology of he veteran's 
death have been considered.  It is noted that she is 
competent as a lay person to report on that which she has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that she has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has also considered the photocopied excerpt from a 
medical treatise that the claimant submitted in support of 
her claim.  The excerpt pointed out that cardiomyopathy was a 
special form of heart disease.  When compared to coronary 
artery disease, the most common form of heart disease, 
cardiomyopathy was rare.  Unlike coronary artery disease, 
cardiomyopathy was not always caused by fat-clogged arteries, 
although it could be.  The medical text indicated that it 
might be caused by a virus or other type of infection such as 
exposure to toxic chemicals, use of alcohol, or heart damage 
caused by a disease such as diabetes.  As noted, the onset in 
this case was thought to be viral in nature.

The Board finds this medical text to general in nature 
without addressing the specific facts of the appellant's 
claim before the Board.  As this generic medical journal or 
treatise evidence does not specifically state an opinion as 
to the relationship between the veteran's death and his 
service-connected disorders, it is insufficient to establish 
the element of medical nexus evidence.  See Sacks v. West, 11 
Vet. App. 314 (1998).  The Board finds the July 2005 VA 
examiner's opinion to be much more probative as it 
specifically addressed the matter at hand.  Moreover, the 
examiner reviewed all of the veteran's medical records before 
providing detailed medical reasons why the veteran's diabetes 
mellitus had not had any effect on his cardiac problems.  

It is also noted that the appellant makes her arguments 
discussed herein in what she labeled a Notice of 
disagreement.  At the end of the document is a signature 
under "I agree" that is said to be the physician who signed 
the death certificate.  There is no medical explanation and 
no discussion of how these arguments made medical sense in 
terms of the death certificate.  As such, this view is of no 
probative value in view of the other evidence on file 
discussed above.  The appellant was so informed in 
adjudication documents on file and no follow-up or further 
explanation was provided.  In view of the discussion above, 
there is no basis to seek further explanation.

In light of the above, the Board finds that the preponderance 
of the evidence demonstrates that the veteran's causes of 
death are not related to service or to a service-connected 
disability.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Entitlement to DIC Benefits

A surviving spouse may establish entitlement to DIC in the 
same manner as if the veteran's death were service connected 
where it is shown that he veteran's death was not the result 
of willful misconduct, and the veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death, or (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service, or (3) 
the veteran was a former prisoner of war who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b) (West 
2002 & Supp. 2007); 38 C.F.R. § 3.22(a) (2007).

The veteran did not have a disability that was continuously 
rated totally disabling for a period of one year or more 
immediately preceding death; he died more than 10 years 
following his retirement from active service; and he was not 
receiving or entitled to receive compensation at the 100 
percent rate for the 10-year period immediately preceding his 
death.  At the time of the veteran's death in December 2004, 
he had a 100 percent disability rating for his service-
connected disabilities, effective from January 26, 1998.  
This effective date was assigned based on evidence showing 
that the veteran was unemployable as of hospitalization for 
psychiatric symptoms on that date, and the fact that he had 
filed for compensation for PTSD in September 1998.  There is 
no earlier claim, nor is there earlier evidence that the 
veteran was unemployable due solely to his service connected 
disorders prior to this date.

Moreover, there has been no allegation of clear and 
unmistakable error in any prior decision, nor has the 
appellant or her representative identified any other basis 
for granting this claim.  In essence, the facts of this case 
are not in dispute and the law is dispositive.  Accordingly, 
the claim will be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

The claim for DIC benefits under 38 U.S.C.A. § 1318 is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


